Citation Nr: 0313651	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-01 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chest pains due to an 
undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from April 1989 to 
May 1992.  His DD Form 214 indicates he received the 
Southwest Asia Service Medal with three Bronze Stars, as well 
as the Kuwait Liberation Medal.  His DD Form 214 also shows 
prior service of six months and five days-including while on 
active duty for training (ACDUTRA) from June 25, 1987 to 
August 28, 1987 and from June 20, 1988 to October 13, 1988.  
Also, while in the reserves, he performed 17 periods of 
inactive duty training (INACDUTRA) and 15 days of ACDUTRA 
between June 1, 1992 and September 30, 1992.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim for service 
connection for chest pains.  He alleges they are a 
manifestation of a chronic disability resulting from an 
undiagnosed illness related to his service in the Persian 
Gulf War.

The Board remanded the case to the RO in March 2001 for 
further development and consideration.  The case is now, once 
more, before the Board for appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

3.  The veteran's service medical records contain numerous 
complaints, findings, and diagnoses of chest wall pain, but 
beginning several years prior to his service in Southwest 
Asia (SWA) during the Persian Gulf War.  

4.  There is no persuasive medical evidence, and there are no 
objective signs and symptoms, of a chronic disability 
manifested by chest pain that is attributable to an 
undiagnosed illness as the result of the veteran's service in 
the Persian Gulf War.  


CONCLUSION OF LAW

A chronic disability manifested by chest pains was not 
incurred in or aggravated by service, nor was it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the requirement of submitting a well-grounded 
claim and redefines VA's obligations insofar as the duties to 
notify and assist veterans in the development of their 
claims.  

First, the VA has a duty to notify the veteran and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  This includes notifying him of what 
specific evidence he is responsible for obtaining and 
submitting and what specific evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, unless there is 
no reasonable possibility that obtaining the evidence will do 
this.  38 U.S.C.A. § 5103A.  This includes, when necessary, 
having him examined to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a veteran who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice of the 
evidence needed to substantiate his claim.  Of particular 
note, the discussion in the October 1999 rating decision 
appealed, the December 1999 statement of the case (SOC), the 
March 2001 Board remand, and the February 2003 supplemental 
statement of the case (SSOC) informed him of the information 
and evidence needed to substantiate his allegations.  
Additionally, in a letter dated in February 2002, the veteran 
was specifically apprised of the enactment of the VCAA, what 
the evidence must show to establish his entitlement to the 
benefit he is requesting, when and where to send pertinent 
information, and how to contact VA for additional assistance.  
That letter, when considered collectively along with the 
other evidence alluded to above, provided him with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



The veteran has undergone several VA medical examinations, 
initially in 1992 and more recently in 1993, 1997, and 1998.  
And when remanding the case to the RO in March 2001, the 
Board ordered even more examinations in order to assist 
the veteran in developing his claim.  But although additional 
examinations were scheduled in January 2003, he canceled one 
examination and failed to report for the rescheduled 
examination.  In order for VA to process claims, veterans 
applying for benefits have a responsibility to cooperate with 
the agency in gathering the evidence needed to grant the 
benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 
(1991).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, although the VA is required by statute 
and case law to assist veterans in developing their claims, 
this duty to assist is not always a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, when, 
as here, a veteran fails to report for an examination 
scheduled in conjunction with a claim for compensation, the 
claim shall be adjudicated on the evidence of record.  38 
C.F.R. § 3.655.  A veteran must be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to VA all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made.  Every possible avenue of assistance has been explored, 
and the veteran has been duly apprised of specifically what 
is required or helpful to establish his entitlement to the 
benefit he is requesting.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).  




II.  Factual Background

The service medical records reflect that he veteran was seen 
on July 5, 1987 for complaints of chest pains; the assessment 
was chest wall syndrome.  On July 14, 1987, the veteran was 
again seen for complaints of chest pain; he reported pain in 
the right substernal area and pain in the chest with deep 
breathing.  The impression was chest wall pain.  On July 17, 
1987, the veteran was diagnosed with typical chest pain; it 
was noted that electrocardiographic record was within normal 
limits and there was no evidence of ischemia.  Service 
medical records during the period from January 1991 to May 
1991 are completely silent with respect to any complaints, 
findings or diagnosis related to chest pains.  During his 
separation examination in March 1992, the veteran reported a 
history of pain in his chest; however, physical examination 
in revealed clinically normal findings of the head, upper 
extremities, feet, and lower extremities, and clinically 
normal psychiatric findings.  

VA compensation examination reports dated in December 1992 
and September 1993 do not reflect any complaints, clinical 
findings or diagnoses pertaining to chest pains.  Examination 
of the cardiovascular system was reported normal on each 
occasion.  

The veteran's claim for service connection for chest pain was 
received in November 1996.  Received in April 1997 wee VA 
outpatient treatment reports dated from March 1988 to 
February 1997, showing treatment for several disabilities, 
including chest pains.  During a clinical visit in November 
1993, the veteran reported chest pains from the previous 
night, especially with deep breaths.  The impression was 
costocondritis, possible response to flu-vaccine.  
In September 1994, the veteran was again seen for complaints 
of chest pain of 
2 to 3 day duration.  He indicated that the pain was now 
constant with movement; he denied any nausea or vomiting, and 
no shortness of breath.  The diagnosis was chest wall pain.  

During a VA examination in September 1997, the veteran 
indicated that he began experiencing chest pains while on 
active duty in 1989, and he was told that it was 
musculoskeletal.  An echocardiogram was performed that 
revealed an enlarged heart; otherwise, the study was normal.  
The veteran indicated that, since then, he has had infrequent 
chest pains that he described as intermittent substernal 
and lower sternal chest tight.  An echocardiogram revealed 
normal sinus rhythm.  Blood pressure readings were 125/80 in 
the left arm and 130/75 in the right arm in the supine 
position, and 120-125/85-90, in the sitting position.  He had 
normal S1 and normally split S2 with no murmurs or gallops.  
The heart was not enlarged to examination.  The examiner 
noted that the veteran had a family history of premature 
coronary artery disease.  Clinically, his symptoms were 
atypical for angina and were likely more musculoskeletal or 
gastrointestinal in origin.  Overall, the examiner stated 
that it was his belief that the veteran had non-cardiac pain, 
and he did not feel that the veteran had any cardiac 
abnormality.  

The veteran was afforded a special heart examination in May 
1999, at which time he reported suffering from chest pains 
for the past 10 years.  The veteran indicated that the chest 
pains began while he was in advanced infantry training in 
service.  He was never diagnosed with myocardial infarction.  
The veteran indicated that the chest pains have changed into 
a burning in his chest, associated with shortness of breath, 
some fatigue and occasional dizziness.  No syncope was 
reported, and he had no history of congestive heart failure, 
endocarditis, pericarditis, pericardial adhesions, 
atherosclerotic heart disease, myocardial infarction, or any 
kind of heart surgery.  A stress test was ordered; in June 
1999, it was indicated that the stress test was not completed 
because of veteran's inability to exercise due to low back 
and bilateral knee pain.  He had short limited chest pain 
during the recovery phase of EKG.  A subsequent VA 
examination report dated in August 1999 reported the findings 
of the stress test.  The examiner stated that, at this time, 
the diagnosed still remained chest pain due to undiagnosed 
illness.  



VA medical records dated from March 2000 through January 2003 
reflect ongoing treatment and evaluation for several 
disabilities.  A progress note dated in July 2000 reflects a 
diagnosis of chest wall pain and negative cardiac 
catheterization, probably musculoskeletal.  An EKG performed 
in July 2001 was reported to be negative for ischemia; a 
stress test performed in July 2001 was reported to be 
negative, and holtor monitor recording was normal.  An x-ray 
study of the chest performed in January 2002 showed the heart 
and great vessels to be normal.  


III.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service. A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  



In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than 
December 31, 2006.  38 C.F.R. § 3.317(a) (2002).  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest - (A) during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).  

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  (A) An undiagnosed illness.  	(B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.



A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) Fatigue, (2) 
Unexplained rashes or other dermatological signs or 
symptoms,. (3) Headache, (4) Muscle pain, (5) Joint pain. (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  
38 U.S.C.A. §§ 1117, 1118 (Effective and Applicability 
Provisions) (West 2002).  

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2002).  

The veteran's service personnel records, especially his DD 
Form 214, confirm that he is a Persian Gulf War veteran and, 
as a result, received various medals in commemoration of 
this.  But the medals do not denote his participation in 
combat.  The other evidence of record also does not show that 
he engaged in combat with the enemy while in service.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) do not apply insofar as lowering the 
burden of proof by applying presumptions for combat service.  

And of the medical and other relevant evidence of record, 
none of it indicates the veteran's alleged chronic chest 
pains either were manifested during his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or even that they have been manifested to a degree of at 
least 10 percent since his separation from service.  In fact, 
his service medical records (SMRs) indicate he experienced 
chest pains before even going to the Persian Gulf.  Of 
particular note, in July 1987, he complained of chest pain on 
three separate occasions, and the diagnosis was chest wall 
syndrome, chest wall pain, and typical chest pain.  With 
regard to his current claim on appeal, service connection may 
not be granted for an undiagnosed illness on the basis of 
aggravation of a pre-existing disability of chest pain 
symptomatology.  The controlling regulation specifically 
provides that compensation for disability due to undiagnosed 
illness will only be paid for disability that "resulted from" 
an illness or combination of illnesses.  
38 C.F.R. § 3.317(a)(1).  The illness or combination of 
illnesses must have become manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or after service within the prescribed 
presumptive period.  38 C.F.R. § 3.317(a)(1)(i).  

While in the case at hand, the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, there still is no indication that, during such service 
or thereafter, he suffered from an "undiagnosed illness" or 
combination of illnesses leading to chronic disability.  To 
the extent that, while in service, he received treatment for 
what was at that time described as chest wall syndrome, he 
did not, in fact, suffer from an "undiagnosed illness" 
related to his service during the Persian Gulf War.  He had 
documented complaints of chest pain even prior to his service 
in the Persian Gulf War.  More recently, the objective 
medical evidence has failed to document the presence of a 
chronic disability manifested by chest pain.  The May 1999 VA 
examination report list complaints of chest pain, occasional 
fatigue and dizziness, but there was no objective evidence of 
signs or symptoms of such disability, and no medical evidence 
of a clinical abnormality.  The examiner found no organic 
pattern related to the heart to account for the veteran's 
complaints.  Nonetheless, in August 1999, the same VA 
examiner stated that the diagnosis remained chest pain due to 
undiagnosed illness; but that diagnosis appears to have been 
based on a history of chest pain in service (during the 
Persian Gulf War, in particular) provided by the veteran, 
himself, as part of his examination.  This is not otherwise 
substantiated by the record on appeal.  And the Court has 
held that evidence, as here, which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence to etiologically link the 
disability at issue to service.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

There is no objective indication that the veteran's chest 
pain symptomatology became manifest during his active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Nor does he have objective indications 
of chronic chest pain resulting from an undiagnosed illness 
or combination of undiagnosed illnesses related to this, 
other than based on his own personal allegations that are not 
otherwise corroborated by the record on appeal.  
See Reonal v. Brown, 5 Vet. App. 458 (1993); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).

The veteran's own assertions of a disability manifested by 
chest pain do not constitute signs for purposes of 38 C.F.R. 
§ 3.317 because they have not been independently verified by 
medical evidence.  The reports of the 1999 VA examinations 
indicate there were no objective findings of chronic 
disability from his complaints of chest wall pain.  Further, 
as a layman, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis 
or the cause of it.  Therefore his own assertions, alone, are 
insufficient to support his claim.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the preponderance of 
the evidence is against his claim, so it must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for chest pain due to 
undiagnosed illness is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

